ON MOTIONS FOR REHEARING

By their motions for rehearing, Leslie Springer and the Jackson Estate take exception to our sua sponte dismissals of their appeals from summary judgments for want of jurisdiction because all live causes of action were not disposed of by the judgments. Still of the opinion that the dismissals were proper, we will overrule the motions for rehearing.
Originally, in determining the judgments were interlocutory and unappealable, we noted that no party had questioned the form of the judgments, by which the trial court granted the summary judgment motions of First National Bank of Plainview, Texas, Cowles Liipfert, trustee for the Francis Adair Jones Trust, and Louis Spruiell, and decreed that Springer and the Jackson Estate both take nothing and that their suits were dismissed. Recognizing that a summary judgment which does not dispose of all parties and issues is interlocutory and unap-pealable, Springer and the Jackson Estate acknowledge there is, and cite, authority that an appeal from such judgment must be dismissed for want of jurisdiction. Notwithstanding, they submit there is, and cite, authority that a summary judgment purporting to be a final judgment, even if the proceedings do not address all issues and parties, invokes the jurisdiction of the appellate court to consider an appeal taken from the judgment. They then propose that the summary judgments rendered in these causes, the form of which was not complained of by any party, are not interlocutory, albeit not all causes of action were addressed in the sum-' mary judgment proceedings, but are final judgments over which this Court has jurisdiction to consider the merits of the claims considered by the trial court, and to reverse the judgment and remand those undisposed of claims for consideration.
The Springer-Jackson Estate presentation highlights the state of disharmony which exists in the treatment given by various courts to summary judgments purporting to be final judgments, but which do not dispose of all parties and issues or erroneously dispose of issues not addressed in the proceedings. Early aware of and concerned about the conflicting decisions, we, nevertheless, have considered we are bound by the cardinal principles, reiterated in a summary judgment proceeding appealed through this Court, that a summary judgment not disposing of all issues is interlocutory and unappealable, and we are without power to review it. Steeple Oil and Gas Corporation v. Amend, 394 S.W.2d 789, 790 (Tex.1965).
This Court is not alone in its awareness and concern. In Ross v. Arkwright Mut. Ins. Co., 834 S.W.2d 385 (Tex.App.-Houston [14th Dist.] 1992, writ granted sub nom. Mafrige v. Ross, 866 S.W.2d 590), the intermediate appellate court considered an appeal from a merged “take nothing” summary judgment rendered upon the granting of summary judgment motions which did not address all claims. The court, reviewing governing rules and numerous authorities, and noting the Supreme Court’s inconsistency in treating some of the summary judgments as interlocutory and unappealable and others as final and appealable, opted for the dismissal approach followed by this Court. 834 S.W.2d at 393. The Supreme Court granted the writ of error on points of error by which there is presented, in effect, the question whether the “take nothing” language made the judgment final for purposes of determining appellate jurisdiction. 36 Tex.Sup.Ct.J. 671 (March 24, 1993). Given the intermediate court’s Ross opinion, the Supreme Court’s decision should provide a definitive answer to the jurisdiction question.
In the interim, we will continue to follow the Supreme Court’s latest pronouncement of the law, as we must. In New York Underwriters Insurance Company v. Sanchez, 799 S.W.2d 677 (Tex.1990), the Court held that a summary judgment which did not dispose of all issues and parties in the case is interlocutory, not final and appealable, and the court of appeals’ assumption of jurisdiction over it is jurisdictional fundamental error even though no party asserts it. Id. at *632679. Our disposition of the present appeals conforms to that pronouncement.
The motions for rehearing are overruled.